Citation Nr: 0110464	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-22 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.

The current appeal arose from a May 1999 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO continued an evaluation of 30 
percent for PTSD.

The veteran provided oral testimony before a Hearing Officer 
at the RO in January 2000, a transcript of which has been 
associated with the claims file.

In March 2000 the Hearing Officer affirmed the denial of 
entitlement to an evaluation in excess of 30 percent for PTSD

By rating decision in June 2000 the RO granted service 
connection for alcoholic cirrhosis of the liver (evaluated as 
alcoholism, secondary to PTSD with cirrhosis of the liver) 
and assigned a noncompensable evaluation effective July 30, 
1999.  In this instance, there was a full grant of the 
benefit sought.  If the veteran disagrees with the evaluation 
or effective date assigned, he must submit notice of 
disagreement to the RO.  This claim is not considered part of 
the current appellate review.  See Grantham v. Brown, 114 
F.3d (Fed. Cir. 1997).  

In addition, the RO declined reopening the veteran's claim of 
entitlement to service connection for a low back disorder on 
the basis that new and material evidence adequate had not 
been submitted to reopen this previously denied claim.  Also, 
service connection for stomach problems and hernia was 
denied.  There has been no notice of disagreement filed on 
these issues and they are not before the Board of Veterans' 
Appeals (Board) for appellate consideration at this time.

The case has been forwarded to the Board for appellate 
review.



FINDING OF FACT

The probative evidence of record shows that PTSD is 
productive of disablement compatible with not more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally function 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met. 38 U.S.C.A. §§ 1155 (West 1991); 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 4.3, 
4.130, Diagnostic Code 9411 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran trained and served as a light weapons infantryman 
with the United States Army in Vietnam.  His decorations 
include a Vietnam Service Medal, an Army Commendation Medal, 
and a Combat Infantryman's Badge.

The veteran was hospitalized by VA in May 1988, at which time 
he was reported to suffer from significant symptomatology 
associated with PTSD.

The RO granted entitlement to service connection for PTSD, 
initially with assignment of a noncompensable evaluation, 
temporary total evaluation based on hospitalization in excess 
of 21 days, and 30 percent thereafter.

In March 1998 the veteran filed a claim of entitlement to an 
increased evaluation for PTSD.  Mental health progress notes 
dated in March 1998 indicated that he was living with his 
sister and brother-in-law.  It was noted that in the past 
month he had not been bothered by repeated disturbing 
memories, thoughts or images of one or more stressful events.  
It was noted, however, that he felt distant or cut off from 
people and watchful or on guard.  

At that time, he presented as well-groomed and neatly 
dressed.  Speech was slow, monotone, coherent and relevant.  
Affect was blunted, and mood was dysphoric.  Movements were 
slow.  Memory was intact.  He denied any audiovisual 
hallucinations or suicidal and homicidal ideations.  Judgment 
and insight were poor.  He was diagnosed, in pertinent part, 
with PTSD and depression related to his general medical 
condition.

On VA special psychiatric examination in May 1998 the 
examiner noted that the veteran's brother-in-law had 
accompanied him (the veteran) to the examination site.  He 
also noted that the claims file had been reviewed.  The 
veteran reported that frequently he was depressed.  He went 
in his room and tried to hide.  His brother-in-law indicated 
that he was often found crying.

The veteran further reported that he slept excessively.  Such 
symptoms had been occurring for several years and had become 
worse since he learned that he had liver disease.  He denied 
suicidal ideations.  However, his brother-in-law disclosed 
that at times the veteran mentioned that he would rather be 
dead.  The veteran stated that he lacked energy and 
motivation, and at times he did not take care of himself very 
well.  He reported having flashbacks to Vietnam about three 
times a week.  His brother-in-law stated that when the 
flashbacks occurred, the veteran became very shaky and turned 
white.

The veteran disclosed that he had nightmares about once a 
week, and other strange dreams.  He did not like crowds or 
having his back to the door, and he needed to have someone 
watching the door for him.  Hot and rainy weather brought 
back memories of Vietnam.  He had been prescribed anti-
depressants, but had discontinued taking them because they 
were not helping.  He had contact with his twin daughters and 
he had a grandchild.  He had worked previously as a bar 
tender for approximately six years.  He had also had a job as 
a cab driver which ended sometime in 1996.

On mental status examination immediate memory was intact.  
Recent and remote memories were slightly impaired.  He was 
alert and oriented in all spheres.  Speech was normal.  
Thought process production was appropriate.  There were no 
delusions, hallucinations or feelings of unreality.  Abstract 
thinking skills when measured by similarities were good, 
however, when measured by proverbs, were slightly impaired.  
Concentration was good.  Mood was depressed and range of 
affect was restricted.  Judgment and insight were fair.  
Diagnoses under Axis I were chronic moderate PTSD and 
depressive disorder, no obvious symptoms.  His Global 
Assessment of Functioning (GAF) Scale was 55.

In May 1999 the RO continued the 30 percent disability 
evaluation for PTSD.  The veteran filed a timely notice of 
disagreement and perfected an appeal to the Board.

The veteran submitted VA Medical Center (MC) outpatient 
treatment records, dated intermittently from November 1998 to 
August 1999, which showed diagnoses of dysthymia, primarily.  
Mental health examination progress notes in August 1999 
indicated that the veteran visited his daughter in Nebraska 
in May, and stayed for two months.  He reported that his 
energy level was limiting and he had insomnia and nightmares.  
Objective examination revealed he had no gross thought 
disorder.  Affect was flat, mood was euthymic, and sensorium 
was intact.  Speech was clear, coherent and relevant.  He was 
goal oriented and his judgment and insight were good.  

At his personal hearing in January 2000 the veteran testified 
that he had not had any type of treatment for PTSD for the 
past two and a half years.  He had not worked for two and a 
half years.  Hearing Transcript (Tr.), p. 2.  He had not 
worked primarily due to having a "bad back."  Because of 
his temper and not getting along with other people, he would 
have to work by himself.  Since leaving the service, he had 
had problems with authority figures.  Tr., p. 3.  He had had 
one panic attack about a month prior.  Tr., p. 5.  He got 
along with his family, but did not go out often to socialize 
with other people.  He stayed home most of the time and 
watched television because he does not like to be around a 
lot of people.  Tr., p. 6.  The primary cause of his divorce 
was reported as alcoholism.  Tr., p. 7.  He had lived by 
himself for the past two months.  He watched television most 
of the time and sometimes went fishing with his brother-in-
law.  He did his own shopping.  Tr., p. 14.  He could 
sometimes sleep all night, but most of the time he awakened 
two or three times during the night.  Tr., p. 19.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.



When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2000).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2000).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he could be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Under the 38 C.F.R. § 4.130, Diagnostic Code 9411 a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000)






A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation may be assigned for PTSD productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.




The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code, which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126 (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  VCAA of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  

The RO has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, including any 
relevant records adequately identified by the veteran as well 
as authorized by him to be obtained.  VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist as mandated by the VCAA of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the statement of the case was 
issued to the veteran.

Congress passed the VCAA of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), modifying the adjudication of all pending 
claims.  As set forth above, the new law revises the former 
38 U.S.C.A. § 5107(a) to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  It 
also specifically enumerates the requirements of the duty to 
assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without its first being considered by the RO.  As set 
forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
the case to the RO for adjudication of his claim for 
increased compensation benefits under the new law would only 
serve to further delay resolution of his claim.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The RO has evaluated the veteran's PTSD as 30 percent 
disabling under diagnostic code 9411 of the Rating Schedule.  

As noted above, the 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The evidentiary record shows that the veteran is 30 percent 
disabled due to PTSD.  The question presented for appellate 
review is whether the symptomatic manifestations of PTSD 
warrant assignment in excess of the 30 percent evaluation.  
The Board's review of the evidentiary record finds that the 
veteran's demonstrated symptomatology does not meet the 
criteria for a disability evaluation in excess of 30 percent.

The evidence of record reveals that the veteran generally 
functions satisfactorily with routine behavior, self-care and 
normal conversation.  Medical reports show that depression is 
dominant.  However, he presents himself as well groomed and 
neatly dressed, his speech is clear, normal, coherent and 
relevant.  A VA examiner in May 1998 stated that his recent 
and remote memories were slightly impaired.  

The veteran testified that he is able to shop, and obtain 
meals on his own.  Even though he testified that he pretty 
much stays to himself, he also stated that he gets along with 
family members and occasionally goes fishing with his 
brother-in-law.  He also travels to visit his daughter and 
grandchild.  In addition, he testified to only having one 
panic attack the month prior to his personal hearing.  

The veteran's GAF is 55 which is indicative of moderate 
difficulty in social and occupational functioning.  It is not 
demonstrated in the evidence that he suffers from reduced 
reliability and productivity in occupational and social 
functioning, due to such symptoms as flattened affect, 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing and maintaining effective work and 
social relationships, as to warrant the next higher 
evaluation of 50 percent under 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

It is clearly obvious that the veteran does have a 
psychiatric impairment, which adversely affects his social 
and occupational functioning on a daily basis, but his 
symptomatology more nearly approximates the criteria for a 30 
percent disability evaluation and not the next higher 
evaluation of 50 percent as noted above.  

Based upon the foregoing, a 50 percent disability evaluation 
for PTSD is not warranted as the manifestations of the 
veteran's PTSD symptoms are reflective of a 30 percent 
evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
essence, it is determined that the veteran is not affected 
socially or occupationally from PTSD to a degree above the 
current rating.  Thus the veteran's PTSD disability does not 
warrant an evaluation in excess of 30 percent.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 30 percent.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the provisions of 38 C.F.R. § 3.321(b)(1); however, the RO 
did not grant the veteran an increased evaluation on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his PTSD.  No evidentiary basis has 
been presented upon which to predicate referral of the 
veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign an evaluation higher than the 
30 percent assigned.


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

